HUGHES, J.,
dissenting.
|TI respectfully dissent. I cannot conclude that summary judgment is proper in this case.
The curriculum vitae of plaintiffs expert was excluded because it was “unsworn and uncertified”. Must an affidavit be obtained from each school and each publisher? Is there any greater gift to a defense attorney than a plaintiffs expert with an inaccurate C.V.? La.Code Civ. P. art. 967 allows an expert to give an opinion on the facts by affidavit for purposes of summary judgment. But assessing the credibility of experts is the province of the fact finder.